  Case 3:21-cv-00434-DWD Document 9 Filed 06/09/21 Page 1 of 2 Page ID #30


                         IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF ILLINOIS
                                EAST ST. LOUIS DIVISION

SCOTT JENKINS,                                )
                                              )
                Plaintiff,                    )
                                              )
        vs.                                   )                No. 21-cv-00434-DWD
                                              )
FAYETTE COUNTY CIRCUIT COURT,                 )
                                              )
                Defendant.                    )

                                   NOTICE OF APPEARANCE

       NOW COMES Kwame Raoul, Attorney General of the State of Illinois, by Victoria Fuller,

Assistant Attorney General, State of Illinois, and hereby enters her appearance as counsel on behalf of

the Defendant, FAYETTE COUNTY CIRCUIT COURT, in the above cause.

                                                  Respectfully submitted,

                                                  FAYETTE COUNTY CIRCUIT COURT,

                                                        Defendant,

Victoria Fuller, #6329700                         KWAME RAOUL, Illinois Attorney General,
Assistant Attorney General
500 South Second Street                                 Attorney for Defendant,
Springfield, Illinois 62706
(217) 785-4555 Phone                              By:     s/Victoria Fuller
(217) 521-5091 Fax                                      Victoria Fuller
Email: vfuller@atg.state.il.us                          Assistant Attorney General




                                                   1
 Case 3:21-cv-00434-DWD Document 9 Filed 06/09/21 Page 2 of 2 Page ID #31


                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS
                               EAST ST. LOUIS DIVISION

SCOTT JENKINS,                               )
                                             )
               Plaintiff,                    )
                                             )
        vs.                                  )              No. 21-cv-00434-DWD
                                             )
FAYETTE COUNTY CIRCUIT COURT,                )
                                             )
                Defendant.                   )

                                 CERTIFICATE OF SERVICE

 I hereby certify that on June 9, 2021, the foregoing document, Notice of Appearance, was
electronically filed with the Clerk of Court using the CM/ECF system which will send notification of
such filing to the following:

None

and I hereby certify that on the same date, I caused a copy of the same to be mailed by United States
Postal Service, in an envelope fully prepaid and properly addressed, to the following participant:

Scott Jenkins
1910 Hollow Drive
Vandalia, IL 62471


                                                     Respectfully Submitted,

                                                     s/ Victoria Fuller
                                                     Victoria Fuller, #6329700
                                                     Assistant Attorney General
                                                     500 South Second Street
                                                     Springfield, IL 62701
                                                     (217) 785-4555 Telephone
                                                     (217) 524-5091 Fax
                                                     E-Mail: vfuller@atg.state.il.us
                                                     victoria_fuller37@yahoo.com




                                                 2
